Citation Nr: 0923867	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-23 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a lung disability, 
claimed as asbestosis or pleural plaques as a result of 
asbestos exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision, which denied the 
benefit sought on appeal.  

In June 2008, the Board remanded this matter for further 
evidentiary development.  It now returns for appellate 
review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does 
not have a current lung disability.


CONCLUSION OF LAW

The Veteran does not have a lung disability which was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistant Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim for a lung 
disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in October 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Board, in June 2008, 
identified possible records in the possession of the 
Department of Defense which may assist in the adjudication of 
this matter.  Records in the possession of Federal agency 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  The RO requested copies of records from the 
Naval Historical Center and the Naval Sea Systems Command in 
July 2008 and from the Navy Environmental Health Center in 
December 2008.  No records were found.  The RO notified the 
Veteran of the failure to obtain records from the Naval 
Historical Center and the Naval Sea Systems Command in an 
October 2008 letter.  The Board finds that the RO has made 
reasonable attempts to obtain those records, further 
development would be fruitless.  Private medical records have 
been associated with the claims file, to the extent possible.  
At his March 2009 VA examination, the Veteran alleged private 
medical treatment at St. Croix Falls Clinic in November 2008 
for his lung disorder.  However, the Veteran has not made any 
attempt to submit such private treatment records himself.  
Further, despite being given authorization forms in October 
2006 and October 2008, he has not signed a release allowing 
VA to obtain these private records.  The Board notes that 
corresponding to VA's duty to assist the veteran in obtaining 
information is a duty on the part of the veteran to cooperate 
with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (noting that "[t]he duty to assist is 
not always a one-way street").  VA's duty must be understood 
as a duty to assist the veteran in developing his claim, 
rather than a duty on the part of VA to develop the entire 
claim with the veteran performing a passive role. Turk v. 
Peake, 21 Vet. App. 565, 568 (2008). In this instance, the 
Veteran failed to submit such a record and the Board is 
constrained to consider the evidence associated with the 
claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a March 2009 VA medical examination 
to obtain an opinion as to whether his lung disability can be 
directly attributed to service.  This examination was 
comprehensive including a variety of diagnostic testing to 
determine the presence of a lung disability.  The examiner 
had the opportunity to review the Veteran's medical history, 
to include the claims file.  Further examination or opinion 
is not needed on the claims because, at a minimum, there is 
no persuasive and competent evidence that the Veteran has a 
current disability.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Service Connection

The Veteran contends that he has a lung disability as a 
result of in-service asbestos exposure.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328, 1332 
(1997)(holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the Veteran currently 
has the disability for which benefits are being claimed; 
however, no competent evidence shows such a disability.

The Veteran has asserted in numerous submissions he was 
exposed to asbestos while aboard the USS Bonhomme Richard 
cleaning, repairing and repacking insulation.  It is from 
this exposure that the Veteran contends caused his lung 
problems.  With respect to the Veteran's allegations, a 
layman is generally incapable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997). See also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

But unlike the varicose veins in Barr or dislocated shoulder 
in Jandreau, a respiratory condition is not a condition 
capable of lay diagnosis, much less the type of condition 
that can be causally related to military service.  See 
Espiritu, supra.  See also Woelhaert v. Nicholson, 21 Vet App 
456 (2007).  

Additionally, the medical records on file do not show that 
the Veteran has a current respiratory disability.  There are 
no service treatment records which indicate any complaints 
of, treatment for, or diagnosis of a lung problem.  The 
Veteran's January 1952 enlistment physical examination 
indicates that chest x-rays were normal.  The December 1955 
separation examination provided that the Veteran's chest and 
lungs were normal and there were no complaints of any lung or 
respiratory problems.  

Private medical records show treatment for shortness of 
breath and chest pain.  A February 6, 2008 chest x-ray report 
revealed no abnormal parenchymal or pleural findings.  The 
February 8, 2006, treatment note indicated a history of 
shortness of breath after taking one specific medication for 
a full year.  On February 15, 2008, the Veteran submitted to 
a stress test for his chest pain and shortness of breath.  It 
revealed an area of moderate ischemia in the inferior 
myocardial wall.  

In a March 2009 VA examination, the examiner noted that the 
Veteran again reported that he was exposed to asbestos while 
cleaning, repairing and repacking installation aboard a naval 
ship.  The examiner noted that asbestos exposure had been 
conceded.  However, as will be discussed below, the record 
does not contain such a concession.  It was also noted that 
on the Veteran started experiencing significant shortness of 
breath after he received radiation treatment for throat 
cancer (which is not service-connected) in 2005.  There are 
no medical records indicating such treatment.  He also noted 
that a November 2008 chest CT scan performed at St. Croix 
Falls Clinic showed that he had evidence of asbestos 
exposure.  The Board will not accept his interpretation of 
the CT scan.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (The veteran's account of what health care providers 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence.)  In 
addition, VA tried to assist the Veteran in obtaining his 
private records on multiple occasions.  The Veteran, however, 
did not cooperate by furnishing his authorization that his 
records could be released to VA.  Chest x-rays showed clear 
lungs and the examiner could not find any pathological lung 
diagnosis.  She then opined that it is less likely as not 
that the Veteran's current condition is a result of his 
active duty.  It was opined that his current condition is 
more likely as not a result of residuals following throat 
cancer treatment.  

The Veteran also submitted a VA memorandum dated in May 2002 
which states that cases involving asbestos exposure generally 
relate to Navy veterans who were exposed to asbestos while 
working on Navy ships.  This memorandum also contains a chart 
listing Navy job titles and the probability of asbestos 
exposure.  The memorandum lists the Veteran's MOS, tradesman, 
as having minimal asbestos exposure.  The Board, in its June 
2008 remand, also indicated that the provisions of M21-1, 
Part VI, par. 7.2(b)(1), (2) provide a non-exclusive list of 
occupations that have higher incidents of asbestos exposure, 
including insulation work.  In this case, the Veteran has 
continuously stated that he performed insulation work while 
aboard the USS Bonhomme Richard.  The provisions also state 
that exposure to asbestos may cause disease even then the 
exposure is brief or indirect.  The RO requested information 
from the Naval Historical Center, Ships History Branch, and 
the Naval Sea Systems Command to determine possible asbestos 
exposure to the Veteran.  However, each provided a response 
that did not indicate proof of exposure to asbestos while on 
active duty.  

Accordingly, the evidence of record weighs against a finding 
of service connection for a lung condition.  Specifically, 
post-service medical records do not reflect a diagnosis of a 
lung disability since service discharge nor do they show a 
nexus between any lung problems and service.  It appears that 
the shortness of breath that the Veteran experienced in 
February 2006 was related to heart-related problems as he was 
treated by a cardiologist in February 8, 2006 and diagnosed 
with a cardiac condition in February 15, 2006.  The Veteran's 
complaints are also insufficient to establish a lung 
disability given his lack of medical expertise.  Without any 
medical evidence of a lung disability in service and 
currently, service connection cannot be granted.  See 
Degmetich, supra.  Further, there is no corroboration that he 
had asbestos exposure.  Despite the foregoing, even if the 
Veteran had a diagnosed lung disability, the evidence of 
record does not support a nexus between any lung disorder and 
service.  

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran's lung disorder was 
incurred in or is related to his active duty.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a lung disability, 
claimed as asbestosis or pleural plaques as a result of 
asbestos exposure, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


